As filed with the Securities and Exchange Commission on June 28, 2010 811- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 Theundersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: Destra U.S. Liquidity Alpha and Income Fund Address of Principal Business Office: 2 S. 406 Seneca Drive Wheaton, Illinois 60189 Telephone Number: (630) 853-3300 Name and address of agent for service of process: Nicholas Dalmaso Destra Capital Management LLC 2 S. 406 Seneca Drive Wheaton, Illinois 60189 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: YES [ X ]NO [] SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940 the Registrant has caused this notification of registration to be duly signed on its behalf in the City of Wheaton in the State of Illinois on the 28th day of June, 2010. DESTRA U.S. LIQUIDITY ALPHA AND INCOME FUND By: /s/ Nicholas Dalmaso Nicholas Dalmaso Sole Trustee Attest: /s/ Nicholas Dalmaso Nicholas Dalmaso Sole Trustee
